Citation Nr: 0115299	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her stepdaughter


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  He died in September 1984.  The appellant is 
the veteran's surviving spouse.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a December 1998 rating 
decision, in which the RO denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
appellant filed an NOD in January 1999, and the RO issued an 
SOC in February 1999.  The appellant filed a substantive 
appeal in March 1999.  In August 1999, the appellant and her 
stepdaughter testified before a Hearing Officer at the VARO 
in Pittsburgh, PA.  A Supplemental Statement of the Case 
(SSOC) was issued in January 2000.  In March 2001, the 
appellant and her stepdaughter testified before the 
undersigned Member of the Board during a videoconference 
hearing.  

In addition, the Board is aware that, in September 1984, the 
appellant filed a VA Form 21-530 (Application For Burial 
Benefits).  The following month, the appellant filed a VA 
Form 21-534 (Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation Where 
Applicable)).  At the time, the appellant checked a box 
indicating that she was not claiming that the cause of the 
veteran's death was due to service.  She also noted, "This 
will be my only source of income since my husband liquidated 
his pension fund to cover hospital bills."  Subsequently, 
the RO notified the appellant that she was being authorized 
$150 for funeral and burial expenses.  In the December 1984 
notification letter, the RO included language to the effect 
that, "The evidence does not show that the veteran's death 
was due to a service-connected condition."  A later award 
letter noted that the appellant was receiving death pension 
benefits.  

The Board is cognizant that a claim for dependency and 
indemnity compensation (DIC) includes a claim for death 
pension and, by the express language of the VA Form 21-534, 
also includes a claim for accrued benefits.  Furthermore, a 
claim for pension shall be a claim for DIC.  See Isenhart v. 
Derwinski, 3 Vet.App. 177 (1992).  See also 38 U.S.C.A. 
§ 5101(b)(1).  Thus, while the issues with respect to death 
pension and cause of death have been addressed by the RO, the 
issue with respect to any potential accrued benefits has not, 
and this issue is therefore referred to the RO for 
appropriate action including, if warranted, notification to 
the appellant of the information needed to complete the 
application.  38 U.S.C.A. § 5103(a).  

The Board also recognizes that the RO has phrased the issue 
on appeal as that being whether new and material evidence has 
been submitted to reopen the appellant's claim for service 
connection for cause of the veteran's death.  Under 38 C.F.R. 
§ 20.1103, "A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected . . . ."  We 
note that, with respect to a claim in which there is an issue 
of new and material evidence, a preliminary finding must be 
made as to whether there had been a previous final decision.  
In this instance, on reviewing the claims file, we find no 
rating decision with respect to an original claim for service 
connection for cause of the veteran's death.  

While the above noted December 1984 letter from the RO to the 
appellant concerning burial benefits did identify that the 
veteran's death was not due to a service-connected condition, 
this finding was made with respect to the issue of burial 
benefits, and not a cause of death claim.  Therefore, the 
Board finds that the appellant's claim, currently before us, 
is an original claim for direct service connection for cause 
of the veteran's death.  

Furthermore, the Board would note that, during her March 2001 
videoconference hearing, the appellant orally indicated (with 
the help of her stepdaughter, due to the appellant's 
deafness) a desire to file informal clear and unmistakable 
error (CUE) claims with respect to the April 21, 1982, rating 
decision for special monthly pension and aid & attendance; 
the veteran's pension adjustment and subsequent 
discontinuance as noted in an April 21, 1983, letter; as well 
as the date of claim of the veteran's attempt to reopen his 
previously discontinued claim for pension benefits.  As noted 
above, the veteran passed away in September 1984.  The Board 
expresses no opinion as to the viability of, and as to the 
potential jurisdiction of the RO and the Board, over those 
apparent claims for accrued benefits.  While these issues are 
not currently before the Board, they are referred to the RO 
for additional development as may be found warranted.  

Finally, in a statement received by the Board in April 2001, 
the appellant revoked her power-of-attorney in favor of the 
VFW (Veterans of Foreign Wars).  She did not request to 
appoint a new representative, and thus, she is currently 
unrepresented in the present appeal.   


FINDINGS OF FACT

1. The veteran died in September 1984.  The Certificate of 
Death listed the immediate cause of death as apparently 
malnutrition, due to cancer of the esophagus.  

2. At the time of his death, the veteran was not service 
connected for any disabilities.  He was 62 years of age.  

3. The National Personnel Records Center in St. Louis 
reported that the veteran's service medical records were 
destroyed in a 1973 fire at that facility.  

4. The veteran served as a radio operator-gunner aboard a B-
24 Liberator during World War II; his aircraft was shot 
down during a bombing mission over Austria in October 
1944.  

5. The veteran's wife and daughter have testified that, after 
the veteran's aircraft was shot down, he eluded enemy 
capture for three months, during which he was exposed to 
extremely harsh winter weather; and that, following his 
safe return to his unit, he suffered from chronic 
respiratory problems.  

6. A St. Vincent Health Center hospital summary, dated from 
October to November 1981, noted that the veteran was a 
heavy smoker, smoking 20 or more cigarettes a day, and 
that he suffered from carcinoma of the esophagus; chronic 
alcoholism; a lung nodule, "rule out" slow growing tumor; 
chronic obstructive pulmonary disease; and a seizure 
disorder secondary to chronic alcoholism.  

7. The medical evidence of record does not proximately relate 
the veteran's death to service.  

8. The preponderance of the evidence is against the 
appellant's claim that a service-related disorder caused 
or contributed substantially or materially to the cause of 
the veteran's death.  



CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

As noted above, the veteran's service medical records are not 
available for review, having reportedly been destroyed in a 
fire in 1973 at the National Personnel Records Center.  

In April 1982, the RO received a St. Vincent Health Center 
hospital summary, dated from October to November 1981.  
During an initial physical and evaluation, the veteran was 
noted to be a heavy smoker, reportedly smoking 20 or more 
cigarettes a day.  A barium swallow identified carcinoma of 
the proximal thoracic esophagus and stomach duodenal cap.  An 
upper gastrointestinal (GI) series was within normal limits.  
A chest X-ray revealed an approximately 1.2 cm (centimeter) 
soft tissue nodule at the left base, which was somewhat 
increased in size.  Entire lung tomograms showed noncalcified 
granuloma, a noncalcified mass, and a differential diagnosis 
of noncalcified granuloma versus slow growing neoplasm.

The veteran was noted to have undergone an esophagoscopy and 
biopsy of a radial tumor.  A pathology report showed a poorly 
differentiated squamous cell carcinoma of the esophagus.  
Final diagnoses included carcinoma of the esophagus; chronic 
alcoholism; a lung nodule, "rule out" slow growing tumor; 
chronic obstructive pulmonary disease; and a seizure disorder 
secondary to chronic alcoholism.  

Thereafter, in April 1982, the veteran was awarded VA pension 
benefits for non-service-connected disability.  He was also 
noted to have been denied special monthly pension, as well as 
aid & attendance benefits.  

In October 1982, the RO received a statement from the 
veteran, dated that same month.  In it, he reported that, 
following the discovery of his cancer of the esophagus, he 
had undergone five weeks of radiation treatment.  He had been 
hospitalized again in 1982, during which time his esophagus 
had been removed and he was fed directly through his stomach.  
Later that year, he again had been hospitalized, and an 
esophagus was transplanted on his chest.  

Thereafter, in September 1984, the veteran expired.  

In October 1984, the appellant submitted to the RO an 
application for benefits as the veteran's surviving spouse 
(on VA Form 21-534).  She noted in the application that she 
was not claiming that the cause of the veteran's death was 
due to service.  

Subsequently, the RO awarded the appellant $150 for the 
veteran's funeral and burial expenses.  A letter from the RO 
to the appellant, dated in March 1985, reflected that the 
appellant was a recipient of a death pension award.  
Subsequently, that award was discontinued due to an increase 
in the appellant's annual income.  

Thereafter, in October 1998, the appellant submitted a 
statement to the RO, requesting that she would like to 
"reopen [the veteran's] claim as I believe his early death 
was due to the physical stresses he incurred during his 
military service."  The appellant indicated that the veteran 
was a crewmember aboard a B-24 Liberator, and that his plane 
had been shot down over Austria during World War II.  He 
spent the next three months avoiding capture by the enemy, 
during which he was exposed to the harsh winter elements, 
before returning to Allied lines.  The veteran had reportedly 
stated to the appellant that he had suffered from a severe 
upper respiratory infection following his return.  She 
asserted that for the rest of his life he had suffered from 
weak lungs, and that, while he was always sickly with his 
lung problems, he never went to a doctor, instead preferring 
home remedies.  The appellant also reported that, six months 
before the veteran's death, a doctor had told her that the 
veteran had a spot on his lung the size of a quarter and that 
there was nothing that could be done for him.  

In addition to her statement, the appellant submitted copies 
of newspaper clippings, Western Union telegrams, unit 
letters, forged documents, etc., documenting the veteran's 
journey, beginning with his being shot down and reported 
missing in action (MIA), and then his making his way back to 
the safety of the American lines.  

In January 1999, the appellant filed an NOD, in which she 
reported that the poor condition of the veteran's lungs, with 
which he suffered in service and after service, had 
contributed to his untimely death.  The appellant stated 
that, at the time of his death, the veteran had many things 
wrong with him, since the cancer had metastasized to many 
places in his body, including his lungs.  She indicated that 
his wartime experiences so debilitated his health and 
weakened his system that he finally succumbed.  

That same month, January 1999, the RO received a statement 
from the veteran's sister-in-law.  She reiterated the 
appellant's contentions that the veteran had been very sickly 
when he separated from service, and concluded that the 
veteran's wartime experiences caused him health problems that 
had lasted his entire life.  



In March 1999, the appellant filed a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  She indicated that she was not 
contending that the veteran had contracted cancer in service, 
but that his three-month MIA experience had resulted in a 
lifetime of poor health.  The appellant furtherasserted that 
the veteran's weakened condition contributed to a premature 
death, and that, if he had been healthier, he would have had 
an adequate immune system to fight off disease.  

In August 1999, the appellant, along with her stepdaughter, 
testified before a Hearing Officer at the VARO in Pittsburgh.  
The stepdaughter, testifying on behalf of the appellant, 
reiterated previously made contentions by the appellant, 
testifying that the veteran's wartime experiences resulted in 
a chronic respiratory disorder, and the respiratory disorder 
was a factor in his death.  

In February 2000, the RO received a statement from the 
appellant.  In the statement, she noted that, after the 
veteran was returned to duty after being reunited with his 
unit, he was assigned to Wright-Patterson Air Force Base, and 
remained there as a clerk until his discharge in 1945.  The 
appellant reported that, at discharge, the veteran only 
weighed 125 pounds, that he was a "skeleton", and that he 
did not file a claim because he did not feel justified in 
doing so, always hoping that he would get better.  

In July 2001, the appellant and stepdaughter testified before 
the undersigned Member of the Board during a videoconference 
hearing between Washington and Pittsburgh.  The stepdaughter, 
testifying on behalf of the appellant, reiterated previously 
made contentions by the appellant, testifying that the 
veteran's wartime experiences had resulted in a chronic 
respiratory disorder, and that the respiratory disorder was a 
factor in his death.  Furthermore, the stepdaughter testified 
that no medical doctor had made a causal connection between 
what had befallen the veteran in service and the onset of his 
cancer and death.  


II.  Analysis

Under the law, to establish service connection for the cause 
of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Board is 
not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).


We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

However, more recently, the United States Congress has 
passed, and the President has signed into law, legislation 
repealing the requirement that a claim be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  See generally Holliday v. Principi, ___ 
Vet.App. ___, No. 99-1788 (Feb. 22, 2001).   

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Under 
both previous and current law, VA has long recognized a duty 
to assist the claimant in developing evidence pertinent to 
his or her claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.103(a) (2000).  We have carefully reviewed the 
late veteran's claims file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation, and to determine whether there is additional 
evidentiary development to be accomplished in the appellant's 
case.

We note that the development of medical evidence is limited, 
given the appellant's own account that the veteran sought 
very little post-service medical treatment.  By virtue of the 
SOC provided by the RO in February 1999, as well as the 
discussion of the appellant's claim during her RO hearing in 
August 1999 and videoconference Board hearing in March 2001, 
the appellant has been given notice of the information, 
medical evidence, and/or lay evidence necessary to 
substantiate her claim.  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
folder.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savagev. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the now repealed well-grounded-claim requirement, a veteran 
who has made a showing of in-service incurrence or 
aggravation of a disease or injury "must still submit 
sufficient evidence of a causal nexus between that in-service 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).  This rationale applies 
equally to a claim for service connection for the cause of 
the veteran's death.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability (in this case, the death of 
the veteran) and a determination of a relationship between 
that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet.App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, the Board is mindful that, where service medical 
records have been lost, there is a heightened duty to address 
that issue, and to assist the veteran or other claimant in 
developing the evidence that might support his claim.  O'Hare 
v. Derwinski, 1 Vet.App. 365, 367 (1991); Cuevas v. Principi, 
3 Vet.App. 542, 548 (1992).  This heightened duty in a case 
where service medical records are presumed destroyed includes 
the obligation to search for alternate medical records.  
Moore v. Derwinski, 1 Vet.App. 401, 406 (1991).

In this case, the Board wishes to acknowledge the veteran's 
honorable and patriotic service in the U.S. Army Air Corps in 
World War II, during which he participated in numerous combat 
missions over Europe as a radioman-gunner in a B-24 
Liberator, and was shot down in action.  Our nation owes a 
great debt to him and his fellow members of the Armed Forces 
in the Second World War.  The task before the Board at this 
time is to determine whether, under the facts and law 
presented, we can grant service connection for the cause of 
the veteran's death.  We have carefully considered the 
evidence of record, to include the appellant's contentions, 
and those of her stepdaughter, which are articulated in 
written statements and the hearing transcripts.  However, 
following a thorough review of the record, we find that the 
preponderance of the evidence is against the appellant's 
claim.  

In reaching this conclusion, the Board initially observes, as 
is noted above, that the veteran died from what appears to be 
malnutrition.  This was a consequence of esophageal cancer.  
The appellant has reported that she does not believe the 
veteran developed esophageal cancer in service.  Instead, she 
has contended that the veteran developed a chronic 
respiratory disorder as a result of his wartime experiences 
while missing-in-action (MIA), and that he continued to 
suffer from this disorder post-service.  As a result, she has 
argued, his respiratory condition made him more susceptible 
to the cancer that subsequently caused his death.  

In reviewing the record, the appellant, and her stepdaughter, 
have submitted evidence documenting the veteran's MIA status 
during WWII after his aircraft was shot down over Austria in 
October 1944.  They have also testified that the veteran had 
recounted how he avoided capture by the enemy for three 
months, during which time he slept outside and hiked through 
deep mountain snows.  The evidence reflects that the veteran 
eventually made it back to Allied lines, in January 1945, 
following which, according to the appellant and her 
stepdaughter, he developed a chronic respiratory disorder, 
which they attribute to his wartime experiences.  In 
addition, the appellant and her stepdaughter have testified 
that, following service, the veteran never sought medical 
care for his respiratory disorder, but instead relied on home 
remedies for treatment.  According to the stepdaughter, the 
veteran's respiratory disorder would become aggravated during 
the winter months.  

In this instance, the Board is aware that the veteran's 
service medical records appear to have unfortunately been 
destroyed in a 1973 fire at the National Personal Records 
Center in St. Louis.  As an unfortunate result, the Board has 
no way of determining the extent of any medical treatment the 
veteran received in service, or the state of his health at 
the time of his separation.  

However, accepting that the veteran did suffer from a 
respiratory disorder in service, which we have no reason to 
doubt, neither the appellant nor her stepdaughter has 
provided any competent medical evidence reflecting the 
veteran's treatment for a respiratory disorder post-service, 
or that a chronic respiratory disorder either caused or 
contributed substantially or materially to cause the death of 
the veteran.  

In this respect, the Board is cognizant that the veteran 
never reported that he suffered from a chronic respiratory 
disorder when his medical history was taken at St. Vincent 
Health Center in October 1981.  However, it was reported that 
the veteran was a heavy smoker.  Furthermore, while the 
veteran was found to suffer from a lung nodule, which was 
noted to possibly be a slow growing tumor, this condition was 
not implicated in his death.  The Board finds that the 
medical evidence of record only supports that the veteran's 
death was a consequence of his esophageal cancer, and not any 
type of respiratory disorder.  While the appellant, and her 
stepdaughter, have presented credible testimony in support of 
the appellant's claim, as noted above, the resolution of 
issues which involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu, supra.

The Board has also assessed the appellant's claim under the 
theory of reasonable doubt.  Under the law, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  We note that a reasonable doubt will 
be said to exist when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt, and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  See 38 C.F.R. § 3.102 (2000). 

In this instance, the Board has considered the theory of 
benefit of the doubt/ reasonable doubt, but does not find an 
approximate balance of positive and negative evidence to 
warrant granting the appellant's claim.  As noted above, the 
appellant has not submitted any medical evidence relating a 
respiratory disorder to the veteran's death.  Therefore, the 
appellant's contention is grounded more on pure lay 
speculation or remote possibility, as compared to that 
supported by competent medical evidence.  

Furthermore, the Board is cognizant that, under the VCAA, the 
assistance provided by the Secretary under the duty to assist 
shall include obtaining a medical opinion when such an 
opinion is necessary to make a decision on the claim.  The 
Secretary shall treat an opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant): 

a.  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and

b.  indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but

c.  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A(d)).  

In this instance, and applying the above statutory language 
to this death claim, the Board notes that nothing in the 
evidence of record leads us to believe that the veteran's 
esophageal cancer may, in some way, be associated with his 
active service.  As noted above, the disease was first 
diagnosed in 1981.  Additionally, there has been no medical 
evidence presented that a respiratory disorder may have 
resulted in the veteran's death.  Furthermore, even accepting 
the appellant's claim, given the loss of the veteran's 
service medical records, that the veteran suffered from a 
respiratory disorder in service, there is no medical evidence 
of record documenting that the veteran suffered from, or was 
treated for, a respiratory disorder during the many years 
post service.  

Thus, the Board finds that remanding the appellant's claim 
for a medical opinion, in consideration of the VCAA, is not 
warranted in this instance, given that any opinion offered by 
a medical doctor, accepting that the veteran did suffer in 
service from the condition, would be based solely upon a 
general history of the condition's existence some 55 years 
ago, without evidence as to the specific nature of the 
condition, or of any subsequent medical treatment for a 
respiratory disorder since that time.  The U.S. Court of 
Appeals for Veterans Claims has held that a physician's 
opinion, predicated on a history related by the veteran (or 
in this instance, the appellant), can be no better than the 
facts presented to the physician.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet.App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
Therefore, given that any medical opinion offered would be 
based upon a history as reported by the appellant, without 
any other supportive medical evidence, the Board finds, in 
consideration of the VCAA, that a medical opinion is not 
warranted in this instance.  Therefore the Board finds that 
the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO in this case.  

Thus, the Board finds that evidence does not lend support to 
the medical proposition that a respiratory disorder from 
service caused or contributed substantially to the veteran's 
death.  We recognize the appellant's sincere belief that the 
veteran's death was related in some way to the respiratory 
disorder described by the veteran.  The appellant, however, 
has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding a causal 
relationship between the veteran's esophageal cancer, a 
respiratory disorder in service, and his subsequent death.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, supra; 
Espiritu v. Derwinski, supra; 2 Vet.App. 492 (1992); Moray v. 
Brown, 5 Vet.App. 211 (1993).

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

